Exhibit 10.6

 

GABLES RESIDENTIAL TRUST

 

Form of Senior Executive Severance Agreement

 

AGREEMENT made as of this 19th day of April, 2005 by and among Gables
Residential Trust, a Maryland business trust with its principal place of
business in Atlanta, Georgia (the “Company”), and                      (the
“Executive”), an individual presently employed as the                      of
the Company.

 

1.                                       Purpose.  The Company considers it
essential to the best interests of its stockholders to foster the continuous
employment of key management personnel.  The Board of Trustees of the Company
(the “Board”) recognizes, however, that, as is the case with many publicly held
corporations, the possibility of a Change in Control (as defined in Section 2
hereof) exists and that such possibility, and the uncertainty and questions
which it may raise among management, may result in the departure or distraction
of management personnel to the detriment of the Company and its shareholders. 
Therefore, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control.  Nothing in this Agreement shall be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Executive and the Company, the
Executive shall not have any right to be retained in the employ of the Company.

 

2.                                       Change in Control.  For purposes of
this Agreement, a “Change in Control” shall mean the occurrence of any one of
the following events:

 

(a)                                  any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Act”) (other than the Company, any of its Subsidiaries (as defined below), or
any trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any of its Subsidiaries),
together with all “affiliates” and “associates” (as such terms are defined in
Rule 12b-2 under the Act) of such person, shall become the “beneficial owner”
(as such term is defined in Rule 13d-3 under the Act), directly or indirectly,
of securities of the Company representing 40% or more of either (i) the combined
voting power of the Company’s then outstanding securities having the right to
vote in an election of the Board (“Voting Securities”) or (ii) the then
outstanding common shares of beneficial interest, par value $.01 per share, of
the Company (“Shares”) (in either such case other than as a result of an
acquisition of securities directly from the Company); or

 

(b)                                 individuals who, as of the date hereof,
constitute the Board (the “Incumbent Members”) cease for any reason to
constitute at least a majority of the Board, provided, however, that any
individual becoming a trustee of the Company subsequent to the date hereof
(excluding, for this purpose, (A) any such individual whose initial assumption
of office is in connection with an actual or threatened election contest
relating

 

--------------------------------------------------------------------------------


 

to the election of members of the Board or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, and (B) any individual whose
initial assumption of office is in connection with a merger or consolidation,
involving an unrelated entity), whose election or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
persons then comprising Incumbent Members shall for purposes of this Agreement
be considered an Incumbent Member; or

 

(c)                                  the consummation of a consolidation or
merger of the Company where the shareholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, “beneficially own” (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, shares representing in the aggregate 50% or more
of the voting shares of the corporation issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any) (the
“Resulting Corporation”); or

 

(d)                                 the shareholders of the Company shall
approve (A) any sale, lease, exchange or other transfer to an unrelated party
(in one transaction or a series of transactions contemplated or arranged by any
party as a single plan) of all or substantially all of the assets of the Company
or (B) any plan or proposal for the liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (a) solely as the result of an
acquisition of securities by the Company which, by reducing the number of Shares
or other Voting Securities outstanding, increases (x) the proportionate number
of Shares beneficially owned by any person to 40% or more of the Shares then
outstanding or (y) the proportionate voting power represented by the Voting
Securities beneficially owned by any person to 40% or more of the combined
voting power of all then outstanding Voting Securities; provided, however, that
if such person referred to in clause (x) or (y) of this sentence shall
thereafter become the beneficial owner of any additional Shares or Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 40% or more of the
combined voting power of all the outstanding Voting Securities or 40% or more of
the Shares then outstanding, then a “Change in Control” shall be deemed to have
occurred for purposes of the foregoing clause (a).

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (c) if after the consummation of a
consolidation or merger of the Company where the shareholders of the Company,
immediately prior to the consolidation or merger, would, immediately after the
consolidation or merger, “beneficially own” (as such term is defined in
Rule 13d-3 under the Act), directly or indirectly, shares representing in the
aggregate less than 50% or more of the voting shares of the Resulting
Corporation, the Incumbent Members constitute at least 50% of the board of
directors or board of trustees of the Resulting Corporation and the Chairman and
Chief Executive Officer of the Company prior to the consolidation or merger
remains the Chief Executive Officer of the Resulting Company immediately after
the consolidation or merger.

 

2

--------------------------------------------------------------------------------


 

As used in this definition of “Change in Control,” the term “Subsidiary” means
Gables Realty Limited Partnership, Gables Residential Services, Inc., Gables
Central Construction, Inc., and Gables East Construction, Inc., and any
corporation or other entity (other than the Company) in any unbroken chain of
corporations or other entities, beginning with the Company if each of the
corporations or entities (other than the last corporation or entity in the
unbroken chain) owns stock or other interests possessing 50% or more of the
economic interest or the total combined voting power of all classes of stock or
other interests in one of the other corporations or entities in the chain.

 

3.                                       Terminating Event.  A “Terminating
Event” shall mean any of the events provided in this Section 3 occurring within
24 months following a Change in Control:

 

(a)                                  termination by the Company of the
employment of the Executive with the Company and its Subsidiaries for any reason
other than for Cause or the death of the Executive.  “Cause” shall mean, and
shall be limited to, the occurrence of any one or more of the following events:

 

(i)                                     a willful act of dishonesty by the
Executive in connection with the performance of his material duties involving
the Company or any of its Subsidiaries; or

 

(ii)                                  conviction of the Executive of a crime
involving moral turpitude or conviction of a felony and such conviction has a
material adverse affect on the interests of the Company; or

 

(iii)                               the deliberate or willful failure by the
Executive (other than by reason of the Executive’s physical or mental illness,
incapacity or disability) to substantially perform the Executive’s duties with
the Company and the continuation of such failure for a period of 30 days after
delivery by the Company to the Executive of written notice specifying the scope
and nature of such failure and its intention to terminate the Executive for
Cause.

 

A Terminating Event shall not be deemed to have occurred pursuant to this
Section 3(a) solely as a result of the Executive being an employee of any direct
or indirect successor to the business or assets of the Company, rather than
continuing as an employee of the Company following a Change in Control.  For
purposes of clauses (i) and (iii) of this Section 3(a), no act, or failure to
act, on the Executive’s part shall be deemed “willful” unless done, or omitted
to be done, by the Executive without reasonable belief that the Executive’s act,
or failure to act, was in the best interest of the Company; or

 

(b)                                 termination by the Executive of the
Executive’s employment with the Company and its Subsidiaries for Good Reason. 
“Good Reason” shall mean the occurrence of any of the following events:

 

(i)                                     a substantial adverse change in the
nature or scope of the Executive’s responsibilities, authorities, powers,
functions, or duties from the

 

3

--------------------------------------------------------------------------------


 

responsibilities, authorities, powers, functions, or duties exercised by the
Executive immediately prior to the Change in Control; or

 

(ii)                                  a reduction in the Executive’s annual base
salary as in effect on the date hereof or as the same may be increased from time
to time except for across-the-board salary reductions similarly affecting all or
substantially all management employees; or

 

(iii)                               the relocation of the Company’s offices at
which the Executive is principally employed immediately prior to the date of a
Change in Control to a location more than 30 miles from such offices, or the
requirement by the Company for the Executive to be based anywhere other than the
Company’s offices at such location, except for required travel on the Company’s
business to an extent substantially consistent with the Executive’s business
travel obligations immediately prior to the Change in Control; or

 

(iv)                              the failure by the Company to pay to the
Executive any portion of his compensation or to pay to the Executive any portion
of an installment of deferred compensation under any deferred compensation
program of the Company within 15 days of the date such compensation is due
without prior written consent of the Executive; or

 

(v)                                 the failure by the Company to obtain an
effective agreement from any successor to assume and agree to perform this
Agreement.

 

4.                                       Special Termination Payments.  In the
event a Terminating Event occurs within 24 months after a Change in Control,
subject to the signing by Executive of a release of employment-related claims
reasonably acceptable to the Company (or its successor),

 

(a)                                  the Company shall pay to the Executive an
amount equal to two (2) times the sum of Executive’s (i) most recent annual base
salary (or Executive’s annual base salary immediately prior to the Change in
Control, if higher), (ii) the (A) average of cash bonuses earned as a percentage
of Executive’s maximum cash bonus potential for the three most recently
completed fiscal years, exclusive of investment performance bonuses earned, if
any, multiplied by (B) the Executive’s maximum cash bonus potential (exclusive
of investment performance bonus potential) expressed as a percentage of annual
base salary and multiplied by (C) the Executive’s most recent annual base salary
(or the Executive’s annual base salary immediately prior to the Change in
Control, if higher) and (iii) the value of 50% of the maximum restricted equity
award (determined using the fair market value of the shares immediately prior to
the Change in Control, without regard to any restrictions thereon) for the
fiscal year of the Company in which the Change in Control occurs.

 

Said amount shall be paid in one lump sum payment no later than 31 days
following the date of termination; and

 

4

--------------------------------------------------------------------------------


 

(b)                                 the Company shall pay to the Executive all
reasonable legal and mediation fees and expenses incurred by the Executive in
obtaining or enforcing any right or benefit provided by this Agreement, except
in cases involving frivolous or bad faith litigation initiated by the Executive;
and

 

(c)                                  Gross Up Payment.

 

(i)  In the event it shall be determined that any compensation, payment or
distribution by the Company to or for the benefit of the Executive, whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (the “Severance Payments”), would be subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any interest or penalties are incurred by the Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), then the Executive shall be entitled to receive an additional payment (a
“Gross-Up Payment”) such that the net amount retained by the Executive, after
deduction of any Excise Tax on the Severance Payments, any Federal, state, and
local income tax, employment tax and Excise Tax upon the payment provided by
this subsection, and any interest and/or penalties assessed with respect to such
Excise Tax, shall be equal to the Severance Payments.  Notwithstanding the
foregoing provisions of this Subparagraph 4(c)(i), if it shall be determined
that the Executive is entitled to a Gross Up Payment, but the amount that equals
95% of the Severance Payments that would be treated as “parachute payments”
under Section 280G of the Code does not exceed the Threshold Amount, then no
Gross Up Payment shall be made to the Executive, but rather, (A) if the
Severance Payments, reduced by the sum of (1) the Excise Tax and (2) the total
of the Federal, state, and local income and employment taxes payable by
Executive on the amount of the Severance Payments which are in excess of the
Threshold Amount, are greater than or equal to the Threshold Amount, the
Executive shall be entitled to 100% of the benefits payable under this
Agreement; or (B) if the Threshold Amount is less than (x) the Severance
Payments, but greater than (y) the Severance Payments reduced by the sum of
(1) the Excise Tax and (2) the total of the Federal, state, and local income and
employment taxes on the amount of the Severance Payments which are in excess of
the Threshold Amount, then the benefits payable under this Agreement shall be
reduced (but not below zero) to the extent necessary so that the maximum
Severance Payments shall not exceed the Threshold Amount.  To the extent that
there is more than one method of reducing the payments to bring them within the
Threshold Amount, the Executive shall determine which method shall be followed;
provided that if the Executive fails to make such determination within 15 days
after the Company has sent the Executive written notice of the need for such
reduction, the Company may determine the amount of such reduction in its sole
discretion.  For the purposes of this Subparagraph, “Threshold Amount”

 

5

--------------------------------------------------------------------------------


 

shall mean three times the Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00).

 

(ii) Subject to the provisions of Subparagraph (iii) below, all determinations
required to be made under this clause (ii), including whether a Gross-Up Payment
is required and the amount of such Gross-Up Payment, shall be made by a
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the Date of Termination, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Executive.  For purposes of determining the amount of the Gross-Up Payment,
the Executive shall be deemed to pay Federal income taxes at the highest
marginal rate of Federal income taxation applicable to individuals for the
calendar year in which the Gross-Up Payment is to be made, and state and local
income taxes at the highest marginal rates of individual taxation in the state
and locality of Executive’s residence on the date of the Terminating Event, net
of the maximum reduction in Federal income taxes which could be obtained from
deduction of such state and local taxes.  The initial Gross-Up Payment, if any,
as determined pursuant to this clause (ii), shall be paid to the Executive
within five days of the receipt of the Accounting Firm’s determination.  Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive.  As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (an “Underpayment”).  In the event that the
Company exhausts its remedies pursuant to Subparagraph (iii) below and the
Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has
occurred, consistent with the calculations required to be made hereunder, and
any such Underpayment, and any interest and penalties imposed on the
Underpayment and required to be paid by the Executive in connection with the
proceedings described in Subparagraph (iii) below, shall be promptly paid by the
Company to or for the benefit of the Executive.

 

(iii) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-up Payment.  Such notification shall be given as soon as
practicable but no later than 10 business days after the Executive knows of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid.  The Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
he gives such notice to the

 

6

--------------------------------------------------------------------------------


 

Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If the Company notifies the Executive in
writing prior to the expiration of such period that it desires to contest such
claim, provided that the Company has set aside adequate reserves to cover the
Underpayment and any interest and penalties thereon that may accrue, the
Executive shall: (A) give the Company any information reasonably requested by
the Company relating to such claim, (B) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney selected by the Company, (C) cooperate with
the Company in good faith in order to effectively contest such claim, and
(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses.  Without limitation on the foregoing provisions
of this Subparagraph (iii), the Company shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forego any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive on an interest-free basis (to the extent not prohibited
by applicable law) and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax, including interest or
penalties with respect thereto, imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount. 
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issues raised by the Internal Revenue Service or any other taxing authority.

 

7

--------------------------------------------------------------------------------


 

(iv)  If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Subparagraph (iii) above, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Subparagraph (iii) above)
promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto).  If, after
the receipt by the Executive of an amount advanced by the Company pursuant to
Subparagraph (iii) above, a determination is made that the Executive shall not
be entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of 30 days after such determination, then such advance
shall be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

 

Notwithstanding the foregoing, the special termination benefits required by
Section 4(a) hereof shall be reduced by any amount paid or payable to the
Executive by the Company pursuant to any employment or similar agreement between
the Company and the Executive (or any employment or similar agreement to which
the Executive becomes a party after the date hereof), on account of the
termination of employment of the Executive.

 

5.                                       Term.  This Agreement shall take effect
on the date first set forth above and shall terminate upon the earliest of
(a) the termination by the Company of the employment of the Executive for Cause;
(b) the resignation or voluntary termination of the Executive for any reason
prior to a Change in Control; (c) the resignation of the Executive after a
Change in Control for any reason other than the occurrence of any of the events
enumerated in Section 3(b)(i)-(v) of this Agreement; or (d) 24 months plus one
day following a Change in Control.

 

6.                                       Withholding.  All payments made by the
Company under this Agreement shall be net of any tax or other amounts required
to be withheld by the Company under applicable law.

 

7.                                       No Mitigation; Disputes; Etc.

 

(a)                                  No Mitigation.  The Company agrees that, if
the Executive’s employment by the Company is terminated during the term of this
Agreement, the Executive is not required to seek other employment or to attempt
in any way to reduce any amounts payable to the Executive by the Company
pursuant to Section 4 hereof.  Further, the amount of any payment provided for
in this Agreement shall not be reduced by any compensation earned by the
Executive as the result of employment by another employer, by retirement
benefits, or otherwise.

 

(b)                                 Mediation of Disputes.  The parties shall
endeavor in good faith to settle within 90 days any controversy or claim arising
out of or relating to this Agreement or the breach thereof through mediation
with JAMS, Endispute or similar organizations.  If the controversy or claim is
not resolved within 90 days, the parties shall be free to pursue other legal
remedies in law or equity.

 

8

--------------------------------------------------------------------------------


 

8.                                       Assignment; Prior Agreements.  Neither
the Company nor the Executive may make any assignment of this Agreement or any
interest herein, by operation of law or otherwise, without the prior written
consent of the other party, and without such consent any attempted transfer
shall be null and void and of no effect.  This Agreement shall inure to the
benefit of and be binding upon the Company and the Executive, their respective
successors, executors, administrators, heirs and permitted assigns.  In the
event of the Executive’s death after a Terminating Event but prior to the
completion by the Company of all payments due him under Section 4 of this
Agreement, the Company shall continue such payments to the Executive’s
beneficiary designated in writing to the Company prior to his death (or to his
estate, if the Executive fails to make such designation).

 

9.                                       Enforceability.  If any portion or
provision of this Agreement shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

 

10.                                 Waiver.  No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving party.  The
failure of any party to require the performance of any term or obligation of
this Agreement, or the waiver by any party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 

11.                                 Notices.  Any notices, requests, demands,
and other communications provided for by this Agreement shall be sufficient if
in writing and delivered in person or sent by registered or certified mail,
postage prepaid, to the Executive at the last address the Executive has filed in
writing with the Company, or to the Company at its main office, attention of the
Board of Trustees.

 

12.                                 Effect on Other Plans.  Nothing in this
Agreement shall be construed to limit the rights of the Executive under the
Company’s benefit plans, programs or policies.

 

13.                                 Amendment.  This Agreement may be amended or
modified only by a written instrument signed by the Executive and by a duly
authorized representative of the Company.

 

14.                                 Governing Law.  This is a Maryland contract
and shall be construed under and be governed in all respects by the laws of the
State of Maryland.

 

15.                                 Obligations of Successors.  In addition to
any obligations imposed by law upon any successor to the Company, the Company
will use their best efforts to require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company by its duly authorized officer and by the Executive, as of the date
first above written.

 

 

GABLES RESIDENTIAL TRUST

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Name:

 

10

--------------------------------------------------------------------------------

 